 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     ROBERT WHITE,
11                                                        Case No.: 2:19-cv-00386-GMN-NJK
               Plaintiff(s),
12                                                                      ORDER
     v.
13                                                                  [Docket No. 22]
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15             Defendant(s).
16         Pending before the Court is a proposed discovery plan filed by Defendant LVMPD. Docket
17 No. 22. Counsel for LVMPD was not able to contact Plaintiff, who is proceeding pro se, and
18 Plaintiff did not sign the proposed discovery plan. Id. at 1, 5. The parties must engage in a
19 conference as required by Rule 26(f) of the Federal Rules of Civil Procedure and must jointly file
20 a discovery plan pursuant to Local Rule 26-1. Pro se litigants must comply with all applicable
21 rules even though they are proceeding without an attorney. The Court hereby ORDERS
22 Plaintiff to contact LVMPD’s counsel by telephone by December 4, 2019,1 and a joint proposed
23 discovery plan must be filed by December 11, 2019. Plaintiff’s failure to comply with this order
24 may result in the imposition of sanctions, up to and including case-dispositive sanctions.
25
26
27
28         1
               Mr. Freeman’s telephone number is 702-893-3383.

                                                   1
 1         In the event Plaintiff does not comply with the above requirements, Defendants need not
 2 file a further proposed discovery plan and must instead file a status report attesting to Plaintiff’s
 3 failure to participate.
 4         IT IS SO ORDERED.
 5         Dated: November 18, 2019
 6                                                               ______________________________
                                                                 Nancy J. Koppe
 7                                                               United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
